DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on pages 8-9 of the REMARKS, “Applicant believes that at least the drawings show the feature recited in claims 10-12 that the ceramic chip has no via hole, no via, or no slit connecting the upper and lower surfaces, and in this regard, new claims 10-12 comply with the written description requirement under 35 U.S.C. §112(a)”.  The Office respectfully disagrees.  The Office points to the Applicant’s Specification, which does not discuss the emphasis of the chip structure not having features such as a slit or via or hole.  The Specification does not provide any clinical evidence showing the benefits or advantages of having a chip without a slit or via or hole.  Thus, the Applicant’s Specification does not explicitly disclose a structure that has no via hole, no via, or no slit connecting the upper and lower surfaces.  In other words, the disclosure does not explicitly teach the negative limitation of “no via hole, no via, or no slit connecting the upper and lower surfaces”.  See MPEP 2173.05(i) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 10, 11 and 12 states: “wherein the ceramic chip has no via hole, no via, or no slit connecting the upper and lower surfaces”
As seen by Applicant’s Specification, [0030-0040], the Applicant describes the ceramic chip structure, however the Applicant does not provide any specific limitations to the lacking or abstaining of vias or holes in the chip.  Thus, the Applicant’s Specification does not explicitly disclose a structure that has no via hole, no via, or no slit connecting the upper and lower surfaces.  In other words, the disclosure does not explicitly teach the negative limitation of “no via hole, no via, or no slit connecting the upper and lower surfaces”.  See MPEP 2173.05(i) stating that any negative limitation or exclusionary proviso must have basis in the original disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 2016/0007446 A1).

Regarding Claim 1, Ishikawa discloses a composite electronic component (Fig 4-5,8) comprising a composite body (10,20) in which a multilayer ceramic capacitor (10; [0041-0042]; “capacitor”, “dielectric ceramics”) and a ceramic chip (20; [0045]; “aluminum oxide”, “ceramic”; configured with terminals for further connections as seen a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor including a first ceramic body (11) in which a plurality of dielectric layers (layers of 11 between 11a; [0042]) and internal electrodes (11a; [0042]) disposed to face each other with respective dielectric layers (11; [0042]; see Fig 5) interposed therebetween are stacked, and first and second external electrodes (12; [0042]) respectively disposed on both end portions of the first ceramic body (11), and the ceramic chip (20) being disposed on a lower portion of the multilayer ceramic capacitor (10) and including a ceramic material ([0045]) containing alumina (Al2O3) ([0045]; “aluminum oxide”, “ceramic”), wherein T/L > 0.22 (0.5 mm / 2.0 mm = 0.25), L is 2.0 mm or more ([0052]; “capacitor 10 is size 2125, the basic dimension of the end face distance D10 between the two external electrodes 12 of the capacitor 10 is 2.0 mm”; see Fig 4), and T is 0.9 mm or less ([0052]; “the basic dimension of the height H20 of the interposer 20 is 0.5 mm”; see Fig 5), in which L is a length L of the multilayer ceramic capacitor (10) and T is a thickness of the ceramic chip (20), wherein a length of the ceramic chip is longer than ([0052]; “the basic dimension of the length L21 of the insulated substrate 21 of the interposer 20 is 2.2 mm”) that of the multilayer ceramic capacitor, and wherein the ceramic chip (20) includes first and second terminal electrodes (22) disposed only on flat (interpreted as smooth and even; as seen in Fig 5, the surfaces are shown as smooth and even) external surfaces (upper surface of 20 and lower surface of 20 are shown as externa and flat as seen in Fig 5) of the ceramic chip (20) and respectively connected to the first and second external electrodes (12).  

Regarding Claim 2, Ishikawa further discloses the composite electronic component (Fig 4-5,8), wherein the multilayer ceramic capacitor (10) and the ceramic chip (20) are coupled to each other by a conductive adhesive (SOL; [0004,0008,0013,0054,0064]; “solder”, “melted”, “cured”, “joined”) applied to an entire adhesion surface (lower left surface of 12 facing 22 is entirely covered; see Fig 4-5; note that this surface and its structural boundaries are not defined by the claim language) of the ceramic chip (10).

Regarding Claim 3, Ishikawa discloses a composite electronic component (Fig 4-5,8) comprising a composite body (10,20) in which a multilayer ceramic capacitor (10; [0041-0042]; “capacitor”, “dielectric ceramics”) and a ceramic chip (20; [0045]; “aluminum oxide”, “ceramic”; configured with terminals for further connections as seen in Fig 8; structure is equivalent to Applicant’s chip; https://www.merriam-webster.com/dictionary/chip “a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor including a first ceramic body (11) in which a plurality of dielectric layers (layers of 11 between 11a; [0042]) and internal electrodes (11a; [0042]) disposed to face each other with respective dielectric layers (11; [0042]; see Fig 5) interposed therebetween are stacked, and first and second external electrodes (12; [0042]) disposed on both end portions of the first ceramic body (11), and the ceramic chip (20) being disposed on a lower portion of the multilayer ceramic capacitor (10) and formed of a ceramic material ([0045]) containing alumina (Al2O3) ([0045]; “aluminum oxide”, “ceramic”), wherein T/L ≥ 0.5 mm / 2.0 mm = 0.25), L is 2.0 mm or more ([0052]; “capacitor 10 is size 2125, the basic dimension of the end face distance D10 between the two external electrodes 12 of the capacitor 10 is 2.0 mm”; see Fig 4), and T is 0.9 mm or less ([0052]; “the basic dimension of the height H20 of the interposer 20 is 0.5 mm”; see Fig 5), in which L is a length L of the multilayer ceramic capacitor (10) and T is a thickness of the ceramic chip (20), w([0052]; “the basic dimension of the width W21 of the insulated substrate 21 is 1.45 mm”) of the ceramic chip (20) is wider than that ([0052]; “the basic dimension of the width W12 of each external electrode 12 is 1.25 mm”) of the multilayer ceramic capacitor (10), and wherein the ceramic chip (20) includes first and second terminal electrodes (22) disposed only on flat (interpreted as smooth and even; as seen in Fig 5, the surfaces are shown as smooth and even) external surfaces (upper surface of 20 and lower surface of 20 are shown as externa and flat as seen in Fig 5) of the ceramic chip (20) and respectively connected to the first and second external electrodes (12).
  
Regarding Claim 4, Ishikawa further discloses the composite electronic component (Fig 4-5,8), wherein the multilayer ceramic capacitor (10) and the ceramic chip (20) are coupled to each other by a conductive adhesive (SOL; [0004,0008,0013,0054,0064]; “solder”, “melted”, “cured”, “joined”) applied to an entire adhesion surface (lower left surface of 12 facing 22 is entirely covered; see Fig 4-5; note that this surface and its structural boundaries are not defined by the claim language) of the ceramic chip (10).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0133386 A1) in view of Yoshida (US 2014/0268487 A1).

Regarding Claim 1, Park discloses a composite electronic component (Fig 1,4,9,10) comprising a composite body (300) in which a multilayer ceramic capacitor (100; [0051]; “capacitor”, “ceramic”) and a ceramic chip (200; [0091]; “alumina”, “ceramic”; configured with terminals for further connections as seen in Fig 1,9; structure is equivalent to Applicant’s chip; https://www.merriam-webster.com/dictionary/chip “a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor including a first ceramic body 2O3) ([0091,0097]; “alumina”, “ceramic”), wherein a length of the ceramic chip (see Fig 1,10 showing the length of 200 is longer than the length of 100) is longer than that of the multilayer ceramic capacitor (100), and wherein the ceramic chip (200) includes first and second terminal electrodes (211,212; [0083]) disposed only on flat external surfaces (see Fig showing 211 and 212 are only on the outer flat surfaces of 210) of the ceramic chip and respectively connected to the first and second external electrodes (131,132).  
Park does not explicitly disclose wherein T/L > 0.22, L is 2.0 mm or more, and T is 0.9 mm or less, in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip.
Yoshida teaches of a composite electronic component (Fig 7,1,6) comprising a composite body (10,30) in which a multilayer ceramic capacitor (10; [0060,0064]; “capacitor”, “dielectric constant ceramics”) and a ceramic chip (30; [0075-0083]; “alumina”, “ceramic”; configured with terminals for further connections as seen in Fig 6; structure is equivalent to Applicant’s chip; https://www.merriam-webster.com/dictionary/chip “a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor 2O3) ([0045]; “alumina”), wherein T/L > 0.22 (0.2 mm / 3.2 mm = 0.33), L is 2.0 mm or more ([0067]; “capacitor elements 10 and 20 geometrically have a length and a width of, for example, approximately 3.2 mmx1.6 mm, 2.0 mmx1.25 mm, 1.6 mmx0.8 mm, 1.0 mmx0.5 mm, 0.8 mmx0.4 mm, or 0.6 mmx0.3 mm”), and T is 0.9 mm or less ([0078]; “in view of significantly reducing or preventing propagation of oscillation, insulating substrate 31 preferably has a thickness equal to or smaller than about 0.2 mm, more preferably equal to or smaller than about 0.1 mm”), in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip, wherein a length (see Fig 5 showing length of 30 longer than length of 10; [0079]) of the ceramic chip is longer than that of the multilayer ceramic capacitor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component with capacitor and chip as disclosed by Park, with the dimensional thickness and lengths, such that wherein T/L > 0.22, L is 2.0 mm or more, and T is 0.9 mm or less, in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip as taught by Yoshida, in order to provide mechanical strain, reduce or prevent propagation of 

Regarding Claim 2, Park further discloses the composite electronic component (Fig 1,2,9,10), wherein the multilayer ceramic capacitor (100) and the ceramic chip (200) are coupled to each other by a conductive adhesive (213; [0054]; “conductive adhesive”) applied to an entire adhesion surface (lower left surface of 131 is entirely covered; see Fig 9-10; note that this surface and its structural boundaries are not defined by the claim language) of the ceramic chip (200).

Regarding Claim 3, Park discloses a composite electronic component (Fig 1,4,9,10) comprising a composite body (300) in which a multilayer ceramic capacitor (100; [0051]; “capacitor”, “ceramic”) and a ceramic chip (200; [0091]; “alumina”, “ceramic”; configured with terminals for further connections as seen in Fig 1,9; structure is equivalent to Applicant’s chip; https://www.merriam-webster.com/dictionary/chip “a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor including a first ceramic body (110) in which a plurality of dielectric layers (layers of 111 between 121,122; [0064]) and internal electrodes (121,122; [0064]) disposed to face each other with respective dielectric layers (111; [0064]; see Fig 4) interposed therebetween are stacked, and first and second external electrodes (131,132; [0051]) respectively disposed on both end 2O3) ([0091,0097]; “alumina”, “ceramic”), 
and wherein the ceramic chip (200) includes first and second terminal electrodes (211,212; [0083]) disposed only on flat external surfaces (see Fig showing 211 and 212 are only on the outer flat surfaces of 210) of the ceramic chip and respectively connected to the first and second external electrodes (131,132).  
Park does not explicitly disclose wherein T/L > 0.22, L is 2.0 mm or more, and T is 0.9 mm or less, in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip, wherein a width of the ceramic chip is wider than that of the multilayer ceramic capacitor.
Yoshida teaches of a composite electronic component (Fig 7,1,6) comprising a composite body (10,30) in which a multilayer ceramic capacitor (10; [0060,0064]; “capacitor”, “dielectric constant ceramics”) and a ceramic chip (30; [0075-0083]; “alumina”, “ceramic”; configured with terminals for further connections as seen in Fig 6; structure is equivalent to Applicant’s chip; https://www.merriam-webster.com/dictionary/chip “a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor including a first ceramic body (11) in which a plurality of dielectric layers (layers of 13 between 12; [0060]) and internal electrodes (12; [0060]) disposed to face each other with respective dielectric layers (11; [0060]; see Fig 1) interposed therebetween are stacked, and first and second external electrodes (14,15; [0059]) respectively disposed on both end portions of the first ceramic body (11), and the ceramic chip (30) being 2O3) ([0045]; “alumina”), wherein T/L > 0.22 (0.2 mm / 3.2 mm = 0.33), L is 2.0 mm or more ([0067]; “capacitor elements 10 and 20 geometrically have a length and a width of, for example, approximately 3.2 mmx1.6 mm, 2.0 mmx1.25 mm, 1.6 mmx0.8 mm, 1.0 mmx0.5 mm, 0.8 mmx0.4 mm, or 0.6 mmx0.3 mm”), and T is 0.9 mm or less ([0078]; “in view of significantly reducing or preventing propagation of oscillation, insulating substrate 31 preferably has a thickness equal to or smaller than about 0.2 mm, more preferably equal to or smaller than about 0.1 mm”), in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip, wherein a width (see Fig 7,5 showing width of 30 wider than 10; [0079]) of the ceramic chip is wider than that of the multilayer ceramic capacitor
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component with capacitor and chip as disclosed by Park, with the dimensional thickness and lengths, such that wherein T/L > 0.22, L is 2.0 mm or more, and T is 0.9 mm or less, in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip, wherein a width of the ceramic chip is wider than that of the multilayer ceramic capacitor as taught by Yoshida, in order to provide mechanical strain, reduce or prevent propagation of oscillation, reduce capacitor footprint, reducing a detour in rigidity and provide a reliable mount (Yoshida, [0068,0073-0079,0110]).  (Furthermore the teaches of Yoshida imply the use of standard dimensional capacitor elements which may ease cost restrains and manufacturing processes by using readily available parts.)

Regarding Claim 4, Park further discloses the composite electronic component (Fig 1,2,9,10), wherein the multilayer ceramic capacitor (100) and the ceramic chip (200) are coupled to each other by a conductive adhesive (213; [0054]; “conductive adhesive”) applied to an entire adhesion surface (lower left surface of 131 is entirely covered; see Fig 9-10; note that this surface and its structural boundaries are not defined by the claim language) of the ceramic chip (200).

Regarding Claim 8, Park in view of Yoshida teaches the limitations of the preceding claim and Park further discloses the composite electronic component (Fig 9-10), further comprising a conductive adhesive (213; [0055]) disposed only on an upper surface (see Fig 11) of the ceramic chip (200).

Regarding Claim 9, Park in view of Yoshida teaches the limitations of the preceding claim and Park further discloses the composite electronic component (Fig 9-10), further comprising a conductive adhesive (213; [0055]) disposed only on an upper surface (see Fig 11) of the ceramic chip (200).

Regarding Claim 11, Park further discloses the composite electronic component (Fig 1,4,9,10) wherein the ceramic chip (200) has an upper surface (upper surface of 200) on which the multilayer ceramic capacitor (100) is disposed and a lower surface (lower surface of 200) opposing the upper surface, and wherein the ceramic chip (200) has no via hole, no via, or no slit (as seen in Fig 1,4,9,10 showing no slits in 200) connecting the upper and lower surfaces.  (Note that the Applicant’s Specification, [0030-0040] provides no advantages nor benefits from the claimed structure.)

Regarding Claim 12, Park further discloses the composite electronic component (Fig 1,4,9,10) wherein the ceramic chip (200) has an upper surface (upper surface of 200) on which the multilayer ceramic capacitor (100) is disposed and a lower surface (lower surface of 200) opposing the upper surface, and wherein the ceramic chip (200) has no via hole, no via, or no slit (as seen in Fig 1,4,9,10 showing no slits in 200) connecting the upper and lower surfaces.  (Note that the Applicant’s Specification, [0030-0040] provides no advantages nor benefits from the claimed structure.)

Claims 5 – 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0133386 A1) in view of Yoshida (US 2014/0268487 A1) and Nishimura (US 2011/0228443 A1).

Regarding Claim 5, Park discloses a composite electronic component (Fig 4,11) comprising a composite body (300) in which a multilayer ceramic capacitor (100; [0051]; “capacitor”, “ceramic”) and a ceramic chip (200’; [0091]; “alumina”, “ceramic”; configured with terminals for further connections as seen in Fig 1,9; structure is equivalent to Applicant’s chip; https://www.merriam-webster.com/dictionary/chip “a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor including a first ceramic body (110) in which a plurality of dielectric layers (layers of 111 between 121,122; [0064]) and internal electrodes (121,122; [0064]) disposed to face each other with respective dielectric layers (111; [0064]; see Fig 4) interposed therebetween are stacked, and first and second external electrodes (131,132; [0051]) respectively disposed on both end portions of the first ceramic body (110), and the ceramic chip (200’) being disposed on a lower portion of 2O3) ([0091,0097]; “alumina”, “ceramic”), wherein the internal electrodes are stacked to be perpendicular (see Fig 4; [0073-0074]) to the lower surface of the multilayer ceramic capacitor, wherein a length of the ceramic chip (see Fig 1,10 showing the length of 200 is longer than the length of 100) is longer than that of the multilayer ceramic capacitor (100), and wherein the ceramic chip (200) includes first and second terminal electrodes (211,212; [0083]) disposed only on flat external surfaces (see Fig showing 211 and 212 are only on the outer flat surfaces of 210) of the ceramic chip and respectively connected to the first and second external electrodes (131,132).  
Park does not explicitly disclose wherein T/L > 0.22, L is 2.0 mm or more, and T is 0.9 mm or less, in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip and does not explicitly disclose the first ceramic body containing alumina (Al2O3).
Yoshida teaches of a composite electronic component (Fig 7,1,6) comprising a composite body (10,30) in which a multilayer ceramic capacitor (10; [0060,0064]; “capacitor”, “dielectric constant ceramics”) and a ceramic chip (30; [0075-0083]; “alumina”, “ceramic”; configured with terminals for further connections as seen in Fig 6; structure is equivalent to Applicant’s chip; https://www.merriam-webster.com/dictionary/chip “a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor including a first ceramic body (11) in which a plurality of dielectric layers (layers of 13 between 12; [0060]) and internal electrodes (12; [0060]) disposed to face each other with respective dielectric layers (11; [0060]; see Fig 1) interposed therebetween are 2O3) ([0045]; “alumina”), wherein T/L > 0.22 (0.2 mm / 3.2 mm = 0.33), L is 2.0 mm or more ([0067]; “capacitor elements 10 and 20 geometrically have a length and a width of, for example, approximately 3.2 mmx1.6 mm, 2.0 mmx1.25 mm, 1.6 mmx0.8 mm, 1.0 mmx0.5 mm, 0.8 mmx0.4 mm, or 0.6 mmx0.3 mm”), and T is 0.9 mm or less ([0078]; “in view of significantly reducing or preventing propagation of oscillation, insulating substrate 31 preferably has a thickness equal to or smaller than about 0.2 mm, more preferably equal to or smaller than about 0.1 mm”), in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip, wherein a length (see Fig 5 showing length of 30 longer than length of 10; [0079]) of the ceramic chip is longer than that of the multilayer ceramic capacitor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component with capacitor and chip as disclosed by Park, with the dimensional thickness and lengths, such that wherein T/L > 0.22, L is 2.0 mm or more, and T is 0.9 mm or less, in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip as taught by Yoshida, in order to provide mechanical strain, reduce or prevent propagation of oscillation, reduce capacitor footprint, reducing a detour in rigidity and provide a reliable mount (Yoshida, [0068,0073-0079,0110]).  (Furthermore the teaches of Yoshida imply 
Nishimura teaches of a composite electronic component (Fig 1) comprising a multilayer ceramic capacitor (1), the multilayer ceramic capacitor (1) including a first ceramic body (2) in which a plurality of dielectric layers ([0015-0017]) and internal electrodes (3a-3d; [0018]) disposed to face each other (see Fig 1) with respective dielectric layers interposed therebetween are stacked, and first (4) and second (5) external electrodes disposed on both end portions of the first ceramic body (2) containing alumina (Al2O3) ([0009,0010,0014,0015,0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component as taught by Park in view of Yoshida, wherein the first ceramic body containing alumina (AI2O3) as taught by Nishimura, in order to suppress degradation of insulation resistance due to moisture resistance loading or humidity (Nishimura, [0005,0011-0015,0029,0045]).

Regarding Claim 6, Park in view of Yoshida and Nishimura teaches the limitations of the preceding claim and Park further discloses the composite electronic component (Fig 4,11), wherein a width (see Fig 11 showing width of 200’ wider than width of 100) of the ceramic chip (200’) is wider than that of the multilayer ceramic capacitor (100).
Regarding Claim 7, Park in view of Yoshida and Nishimura teaches the limitations of the preceding claim and Park further discloses the composite electronic component (Fig 4,11), further comprising a conductive adhesive (213; [0055]) disposed only on the upper surface (see Fig 11) of the ceramic chip (200’).

Regarding Claim 10, Park in view of Yoshida and Nishimura teaches the limitations of the preceding claim and Park further discloses the composite electronic component (Fig 1,4,9,10) wherein the ceramic chip (200) has an upper surface (upper surface of 200) on which the multilayer ceramic capacitor (100) is disposed and a lower surface (lower surface of 200) opposing the upper surface, and wherein the ceramic chip (200) has no via hole, no via, or no slit (as seen in Fig 1,4,9,10 showing no slits in 200) connecting the upper and lower surfaces.  (Note that the Applicant’s Specification, [0030-0040] provides no advantages nor benefits from the claimed structure.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896